Citation Nr: 1814619	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

1.  The Veteran served in Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

2.  A thyroid disorder was not shown in service and is not causally or etiologically related to service, to include exposure to herbicides.


CONCLUSION OF LAW

A thyroid disorder was not incurred in service, nor is it due to exposure to herbicides.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1116, 1154, 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As an initial matter, the Veteran has provided credible statements that he had a total thyroidectomy in 2004; however, no medical evidence is associated with the file showing a current thyroid disorder.  Nonetheless, for the limited purpose of this decision, the Board will accept that he has had a thyroid disorder.

As to entitlement on a presumptive basis, a chronic thyroid disorder was not shown in service. As such, entitlement based on an in-service chronic disease or injury is not warranted.  Moreover, a thyroid disorder is not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  

Further, a thyroid disorder is not one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  In addition, the Veteran has not asserted that his thyroid disorder is secondary to a service-connected disability so entitlement to service connection on a secondary basis will not be discussed.  Therefore, the Board will consider direct service-connection and service-connection due to herbicide exposure.

Turning first to direct service connection, as noted above, a diagnosis of a thyroid disorder will be presumed for the limited purpose of this decision.  As such, the first element under Holton has been met.  As to in-service incurrence, a review of the Veteran's service treatment records does not reveal any thyroid or thyroid related complaints.  In this regard, the August 1974 separation examination found that his endocrine system was normal.  Similarly, in-service examinations dated in July 1969 and March 1972, found that the endocrine system was normal.  Nevertheless, as he is presumed to be exposed to herbicides, the element of in-service incurrence is met.

However, the third requirement for service connection, competent evidence of a nexus between a current thyroid disability and in-service exposure to herbicides or any other has not been met.  In this regard, there is no competent, credible clinical evidence of record that a thyroid disorder is related to any injury or event therein or to herbicide exposure on a direct incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In support of his claim, the Veteran submitted several articles and abstracts regarding potential relationships between the thyroid function and dioxin exposure.  Specifically, one article titled, Evaluation of Diabetes Mellitus, Serum Glucose, and Thyroid Function Among United States Workers Exposed to 2, 3, 7, 8-Tetrachlorodibenzo-P-Dioxin (TCDD), stated, in part, that this study of workers with high occupational exposure to TCDD, greater than 15 years earlier, many of who continued to have persistently increased TCDD body burdens, found evidence for modest effects on glucose metabolism and thyroid function.  Another abstract titled Serum 2,3,7,8-Tetrachlorodibenzo-P-Dioxin (TCDD) Levels and Thyroid Function in Air Force Veterans of the Vietnam War and stated findings suggested that TCDD affected thyroid hormone metabolism and function in Ranch Hand veterans.  

The Board has considered the articles and abstracts submitted by the Veteran.  However, these articles and abstracts are broad and general and are not directly and specifically pertinent to his individual case, such that they possess any real probative value toward establishing a clinical association between his thyroid disability and his in-service herbicide exposure.  As such, they are speculative in nature and do not present an actual conclusive clinical finding of a definitive link and do not apply to the specific facts and circumstances of the Veteran's case.  

Thus, this evidence is of an inconclusive in nature, has low and limited probative value to this particular case, and is insufficient for purposes of establishing an association between the Veteran's individual case of a thyroid disorder and in-service herbicide exposure.  He represented that he was reaching out to an endocrinologist but no additional evidence was forthcoming.  Therefore, service connection on a direct basis is denied.

The Veteran also contends that his thyroid disorder is related to herbicide exposure on a presumptive basis.  In addition to the laws and regulations above, a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

The Veteran's post-service medical records, including examinations dated in February 1978, July 1979, August 1980, and July 1982, found that his endocrine system was normal.  In a February 2013 statement, he reported that underwent a total thyroidectomy in 2004 related to cysts first detected in a routine examination in 1992, nearly 20 years after discharge.  Nonetheless, he contends that herbicide exposure caused his thyroid disorder many years later.  This aspect of the claim must fail.  Significantly, a list of diseases that are presumed to be related to herbicide exposure does not include a thyroid disorder.  Therefore, to the extent that he claims a thyroid disorder from presumptive herbicide exposure, service connection is denied.

The Board has considered the Veteran's lay statements that his thyroid disorder was due to herbicide exposure.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of his thyroid disorder due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a thyroid disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


